Citation Nr: 1210968	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  07-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for pulmonary asbestosis as a result of in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to July 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2009, the Veteran testified at a Board hearing.  A transcript of this hearing was prepared and associated with the claims file.  

This case came originally before the Board in November 2009, at which time the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand, requesting that the Court vacate the Board's November 2009 decision and remand the claim.  In a July 2010 Order, the Court granted the joint motion, vacating the Board's November 2009 decision and remanding the claim to the Board for compliance with directives that were specified by the joint motion.

The Veteran was sent a letter in December 2010 notifying him that the Veterans Law Judge who conducted the August 2009 hearing is no longer with the Board and offering him the opportunity to appear at another Board hearing.  The Veteran accepted this offer in a December 2010 response to this letter.

In February 2011, the Board remanded this case in order to schedule a new Board hearing.  In September 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file, and the case has been returned for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for pulmonary asbestosis, which he contends developed as a result of in-service asbestos exposure.  This claim was denied by the November 2009 Board decision based on a finding that the Veteran was not exposed to asbestos during military service.

As noted above, a joint motion for remand was issued in this case in July 2010.  In brief, the joint motion notes that the Veteran's service personnel records and some of his service treatment records are missing, presumably due to a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Under such circumstances, where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Given that the pertinent provisions of VA's Adjudication Manual direct VA to determine whether or not service records demonstrate a veteran was exposed to asbestos during service, the joint motion states that "the Board failed to provide an adequate statement of reasons or bases for its rejection of Appellant's lay contention that he was exposed to asbestos in service."  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h. 

The Board now accepts as credible the Veteran's reports of in-service asbestos exposure.  As stated on his August 2005 claim form, the Veteran's contentions include that he was exposed to asbestos (1) from asbestos-covered pipes in his barracks at Fort Knox, Kentucky; (2) while firing the furnace that was used to heat the barracks at Fort Knox; (3) for approximately 20 days on a ship returning to the United States from Korea; and (4) for approximately three or four days while on a ship from Japan to Korea.

The Board further notes that the Veteran underwent VA examinations in October 2011.  These examinations were apparently ordered by the Jackson RO shortly following the Veteran's September 2011 Board hearing.  The resulting examination reports appear to have been forwarded by the Board to the Jackson RO with instructions to associate them with the claims file.  Also of record are private medical records that were submitted by the Veteran in December 2011 in connection with his claim.  These records include notations regarding the Veteran's past asbestos exposure.  There is no indication that the RO has reviewed either the VA examination reports or the private medical records, as no supplemental statement of the case was issued following receipt of any of this evidence.  Given the significance of this evidence and the need for additional development, the Board finds that a remand for review of the expanded record and issuance of a supplemental statement of the case is warranted.

The Board further notes that the record indicates the Veteran is in receipt of Worker's Compensation benefits related to a past claim or claims of entitlement to compensation for occupational asbestos exposure.  A remand is therefore necessary in order to obtain any records that were generated in connection with the Veteran's Worker's Compensation claim.

On remand, the AMC should also obtain any outstanding VA medical records.  After obtaining appropriate authorization from the Veteran, the AMC should obtain any identified private medical records as well.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those records are associated with the claims file.

2.  The Veteran should be asked to sign and return release forms authorizing VA to obtain relevant outstanding private medical records.  The Veteran should also be notified that he may submit these records himself.  

The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  VA should issue an initial records request and at least one follow-up request if the initial request yields no response.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

3.  After obtaining any necessary information and authorization from the Veteran, contact the appropriate state agency and obtain a copy of any determinations made with regard to the Veteran's claim for Worker's Compensation, to include all medical records upon which the determinations were made.  The Veteran's authorization should also be requested in order to obtain any pertinent records from the employers for whom he worked when he was exposed to asbestos, and all appropriate steps should be taken to obtain these records.  The Veteran should also be notified that he may submit any such records himself.

4.  Following completion of the above, the Veteran's claims file should be returned to the examiner who conducted the October 2011 VA examination.  

The examiner should review the claims file, including any new information on asbestos exposure that occurred before, during, or after the Veteran's military service.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any pulmonary disability was incurred or aggravated during or as a result of the Veteran's military service, to include as a result of in-service asbestos exposure.  Please consider all identified sources of asbestos exposure that occurred before, during, or after service.  Any opinion expressed must be accompanied by a complete rationale.

For purposes of this remand, presume that the Veteran's lay reports of having been exposed to asbestos are credible.  The Veteran has testified that he was exposed to asbestos (1) from pipes in his barracks at Fort Knox, Kentucky, that were covered in asbestos; (2) while firing the furnace that was used to heat the barracks at Fort Knox; (3) for approximately 20 days on a ship returning to the United States from Korea; and (4) for approximately three or four days while on a ship from Japan to Korea.

If the prior examiner is unavailable, the Veteran should be scheduled for a new pulmonary examination with an appropriate examiner.  If a new examination is necessary, the claims folders must be thoroughly reviewed in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should diagnose any pulmonary pathology found and should answer the above questions.  

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



